Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10, 21, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0231182 to Stevens et al. in view of JP Pub. No. 2006/236697 to Odagawa et al. (Odakawa on 892)
 Regarding claim 1:  Stevens et al. disclose an apparatus for treating surfaces of a container, substantially as claimed and comprising:  an openable reaction chamber housing (107 and 109) defining an interior vacuum chamber configured to house a container for treatment of surfaces of the container; an exhaust escapement (133, 138 and 211) configured to permit gases to exit the interior vacuum chamber; and an electrode/probe assembly (114, 117, 121) configured for coupling with a power source (201), and positioned at least partially within the interior vacuum chamber, such that a part of the electrode assembly is positioned within an interior cavity of the container housed within the interior vacuum chamber, the probe/electrode assembly comprising an elongate wand body (117 and 121) having a fluid passageway (135) defined therewithin, and one or more outlet openings (401) that are formed on an outer circumferential surface of the wand body and that extend inward through said outer circumferential surface and up to the fluid passageway, wherein said one or more outlet openings enable one or more precursor gases passing through said fluid passageway to the interior vacuum chamber or the interior cavity of the container housed within the interior vacuum chamber.  Additionally, one or more of the outlet openings are formed on the outer circumferential surface of the wind body such that, in entering the interior vacuum chamber or the interior cavity of the container housed within the interior vacuum through said one or more outlet openings, the one or more precursor gases will necessarily pass between any plurality of features provided on the surface of the wand body and along the length of the elongate wand body.  
However, while Stevens et al. teach that an electrode configuration of the probe assembly may be varied and optimized in order to improve and optimize deposition uniformity  and/or decrease power required to generate plasma and or delivering the active species (see, e.g. Figs. 3-9 and paras. 39-49), Stevens et al. fail to disclose the electrode/probe assembly comprising:
a helically configured primary electrode disposed about the outer circumferential surface of the wand body and having a first plurality of turns, wherein one or more of the first plurality of turns is spaced apart from each immediately adjacent turn within the first plurality of turns;
a helically configured counter electrode disposed about the outer circumferential surface of the wand body and having a second plurality of turns, wherein one or more of the second plurality of turns is spaced apart from each immediately adjacent turn within the second plurality of turns;
such that the one or more precursor gases, after exiting through said one or more outlet openings, pass between:  i. one or more turns of the first plurality of turns, and, ii. one or more turns of the second plurality of turns, and 
wherein: the primary electrode and the counter electrode are disposed about the outer circumferential surface of a wand body in an alternating helical configuration such that one or more turns of the first plurality of turns of the primary electrode are formed immediately adjacent and spaced apart from one or more turns of the second plurality turns of the counter electrode; and one or both of the primary electrode and the counter electrode are energizable by a power source.
Odagawa et al. disclose an electrode/probe assembly comprising:
a helically configured primary electrode (2A) disposed about the outer circumferential surface of a wand body (1) and having a first plurality of turns, wherein one or more of the first plurality of turns is spaced apart from each immediately adjacent turn within the first plurality of turns; and
a helically configured counter electrode (2B) disposed about the outer circumferential surface of the wand body and having a second plurality of turns, wherein 
wherein: the primary electrode and the counter electrode are disposed about the outer circumferential surface of a wand body in an alternating helical configuration such that one or more turns of the first plurality of turns of the primary electrode are formed immediately adjacent and spaced apart from one or more turns of the second plurality turns of the counter electrode; and one or both of the primary electrode and the counter electrode are energizable by a power source (3) and wherein the electrode/probe assembly allows for, inter alia, uniform discharge of plasma, plasma processing efficiency improvements and reduced apparatus size.
When these teaching of Odagawa are combined with the teachings of Stevens et al. described above it follows that the one or more precursor gases, after exiting through said one or more outlet openings, pass between:  i. one or more turns of the first plurality of turns, and, ii. one or more turns of the second plurality of turns.
Thus, it would have been obvious to one of or ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the elongated wand of Stevens et al. with a helically wrapped primary electrode and counter electrode such that the one or more precursor gases, after exiting through said one or more outlet openings, pass between:  i. one or more turns of the first plurality of turns, and, ii. one or more turns of the second plurality of turns in order to provide an electrode/probe assembly that allows for, inter alia, uniform discharge of plasma, plasma processing efficiency improvements and reduced apparatus size as taught by Odagawa et al. 
With respect to claim 2, in Stevens et al., the fluid passageway within the wand body is coupled with an inlet manifold (129) configured to deliver the one or more precursor gases from a precursor gas source (207) into the fluid passageway.
With respect to claim 3, in modified Stevens et al., at least a part of the primary electrode and at least a part of the counter electrode are substantially parallel to each other about the outer circumferential surface of the wand body in a helical configuration.  
With respect to claim 4, in modified Stevens et al., a plurality of turns of the first plurality of turns of the primary electrode are formed immediately adjacent to and spaced apart from a corresponding plurality of turns of the second plurality of turns of the counter electrode.
With respect to claims 5 and 23, in modified Stevens et al., the part of the primary electrode that is disposed about the outer circumferential surface of the wand body in a helical configuration has a constant pitch across the wand body; and the part of the counter electrode that is disposed about the outer circumferential surface of the wand body in a helical configuration has a constant pitch across the wand body.
With respect to claims 7 and 21, in modified Stevens et al., one or more of the outlet openings will be positioned on the outer circumferential surface of the wand body between i. one or more turns of the first plurality of turns, and ii. one or more turns of the second plurality of turns; as well as, i. a first turn of the plurality of turns, and, ii. a second turn turn of the second plurality of turns, the second turn being immediately adjacent to the first turn.
With respect to claim 8, in modified Stevens et al., the primary electrode is one of an anode or a cathode or a ground, and the counter electrode is another of the anode or the cathode or the ground.
With respect to claim 9, Odagawa et al. disclose the wand body is formed from an electrically insulative material (see, e.g., translation para. 21); and the primary electrode and counter electrode are formed from one or more electrically conductive materials (see, e.g., translation paras. 19-20).
With respect to claims 10 and 27, in modified Stevens et al., one or both of the primary electrode and the counter electrode each comprise: any one of a flat wire electrode, round wire electrode, flat tube electrode, or round tube electrode or other electrode that is .

Claims 22 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. and Odagawa et al. as applied to claims 1-5, 7-10, 21, 23 and 27 above, and further in view of U.S. Patent Pub. No. 2002/0007793 to Sakai et al.
Stevens et al. and Odagawa et al. disclose the apparatus substantially as claimed and as described above, wherein first turns are necessarily part of the primary electrode and second turns are necessarily part of the .
However, Stevens et al. and Odagawa et al. fail to disclose the first and second turns and/or the primary electrode and the counter electrode have different polarities and/or the primary electrode and the counter electrode have alternating polarities.
Sakai et al. teach providing a plurality of primary and counter electrodes (131-8) having different and alternating polarities for the purpose of providing a uniform thin film layer on a substrate  (see, e.g., Figs. 1-3 and paras. 14-39 and 59).
Thus, it would have been obvious to one of ordinary skill in the art to have provided the primary and counter electrodes of modified Stevens et al. and their respective turns having different and alternating polarities fin order to provide a uniform thin film layer on a substrate/container as taught by Sakai et al.
Response to Arguments
Applicant's arguments filed 4 August have been fully considered but they are not persuasive. 
In particular, Applicant has argued that Odakawa singularly teaches away from the amended claim language addressing the arrangement of the one or more outlet openings with respect to the turns of the helically configured primary and counter electrodes.  
However, the rejection is based on the combined teachings of Stevens and Odakawa.
In response to Applicant's arguments against the references individually, Examiner notes that the courts have ruled that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner also notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
More specifically, Examiner notes that the rejection does not state or conject that it would be obvious to provide openings on the plastic pipe of Odakawa, rather that it would be obvious to provide helically wound electrodes on the wand of Stevens which already comprises openings.  Applicant’s response does not address this combination as presented.
Stevens teaches the overall arrangement of the apparatus and very importantly Stevens also teaches that the electrode configuration disclosed therein can be varied.  Odakawa is relied upon for providing a known helical electrode configuration that provides advantages, which are addressed in the rejection, such that it would have been obvious to one of ordinary skill in the art to have combined the helical electrode configuration of Odakawa with the teachings of Stevens.
The rejections provided above have also been modified to address amended, which Examiner continues to believe is addressed by the combination of Stevens and Odakawa, wherein if the electrodes of Odakawa were provided on the surface of the wand of Stevens it would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic that the one or more openings would be provided between the helical primary and counter electrodes.  Sakai et al. is added to the rejection above to address newly added subject matter.

Conclusion
Although not relied upon in the rejection above, Examiner once again notes prior art made of record and not relied upon which is considered pertinent to applicant's disclosure. US Patent Pubs. 2010/0064971 and 2010/0215871 disclose an electrode/probe assembly comprising helically wound electrodes and outlet openings between windings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716